Order vacating sale of property and directing a resale reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In eur opinion, there was proof of proper service of a sufficient notice of sale upon the respondent’s attorney, and there is no proof that the property was bid in by plaintiffs for an inadequate price or that the respondent is prepared or intends to bid on the proposed resale. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.